Citation Nr: 0808990	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to August 1968, when he was honorably 
discharged.  Service in Vietnam is indicated by the evidence 
of record.  

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the veteran's claim of 
entitlement to service connection for PTSD, bipolar disorder, 
panic disorder, depression and agoraphobia.  The veteran 
initiated a notice of disagreement (NOD) in October 2004.  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in March 2005.  

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at a December 2007 videoconference 
hearing.  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons stated below, the Board finds that this case must be 
remanded.  

Stressor verification

In essence, the veteran contends that he currently suffers 
from a psychiatric disorder, including PTSD, as a result of 
his military service.  The RO denied the veteran's claims 
because there was no diagnosis of a psychiatric disorder 
during military service or within one year of discharge.  In 
particular, service connection for PTSD was denied because 
there was no confirmation of a stressful event that occurred 
during military service.  See the September 8, 2004 RO rating 
decision.  
 
 The veteran has referred to several traumatic events that he 
claims caused his psychiatric disorder.  In particular, the 
veteran has reported being subjected to a mortar attack while 
stationed in Nha Trang, Vietnam in 1967.  See the December 
2007 hearing transcript, pages 4 and 11. 

With regard to the veteran's PTSD claim, the Board is 
remanding this issue in light of the holding of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pentecost v. Principi.  This case, with others, provides 
specific guidance for the adjudication of PTSD claims when 
the claimed stressor includes exposure to enemy fire.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  These cases, taken 
together, stand for the proposition that if a veteran may be 
placed in the vicinity of a documented incident, it is not 
necessary that his exact location be pinpointed.  The Court 
has expressly held that a veteran need not prove "every 
detail" of an alleged stressor under such circumstances.

The Board believes that the veteran should be allowed the 
opportunity to provide additional detail concerning being 
subjected to enemy fire in Vietnam.  If the veteran's report 
is capable of being verified, through official sources, this 
should be accomplished.

Medical opinion

Post-service medical reports include diagnoses of PTSD, panic 
disorder with agoraphobia, bipolar disorder and mixed 
personality disorder.  There is no medical opinion of record 
linking any of these disorders to the veteran's military 
service.    

It is, however, unclear from the evidence now of record 
exactly what the veteran's psychiatric disability may be.  
Indeed, a February 2004 examiner stated that the veteran's 
"constellation of problems are chronic and complex."  
Thus, the Board finds that a medical opinion is  necessary to 
accurately determine what psychiatric disorders the veteran 
may have, and whether such are linked to the veteran's 
military service.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	The veteran should be provided with a 
stressor statement form concerning his 
claim of entitlement to service 
connection for PTSD.  The RO should 
emphasize the need for specific 
information (i.e., who, what, when, 
where and how) concerning the veteran's 
claim of sniper/mortar attacks while 
stationed in Vietnam.  The RO should 
then take appropriate action to have 
any specific in-service stressors 
verified through appropriate official 
sources.  

2.	VBA should then arrange for the 
veteran's VA claims folder to be 
reviewed by an appropriately 
credentialed mental health provider.  
The reviewer  should determine the 
specific diagnosis(es) of the veteran's 
psychiatric disorder(s).  The reviewer 
should also render an opinion of 
whether it is as likely as not that the 
veteran's psychiatric disability was 
caused or aggravated by his military 
service.  Any diagnostic testing, or an 
interview with the veteran, which is  
deemed to be necessary by the reviewer 
should be scheduled.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

3.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC) and given an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).



